DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          PAUL S. LABINER,
                             Appellant,

                                    v.

  LESLEY WARD-KUHN and CORY MATTHEW MELTZER, CORY
MELTZER LLC, a Florida limited liability Company a/k/a LAW OFFICE
                      OF CORY MELTZER,
                            Appellees.

                              No. 4D17-3420

                              [March 1, 2018]

   Appeal of non-final order from the Circuit Court for the Nineteenth
Judicial Circuit, Indian River County; Paul B. Kanarek, Judge; L.T. Case
No. 2016CA000330.

  Christopher W. Wickersham Jr., and Michael R. Yokan of Law Office of
C.W. Wickersham, Jr., P.A., Jacksonville, for appellant.

  Matthew M. Thomas and Joseph H. Graves of Graves Thomas Injury
Law Group, Vero Beach, for appellees.

PER CURIAM.

   Affirmed.

GROSS, TAYLOR and MAY, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.